Order entered March 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-00847-CR

                          ROBERT DIXON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F16-20143-K

                                      ORDER

      Before the Court is court reporter Charon Evans’s request for additional time

to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed by April 8, 2022.

                                             /s/   LANA MYERS
                                                   JUSTICE